UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)May 16, 2011 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 0-21855 22-3351447 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 630 Godwin Avenue, Midland Park,NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(201)444-7100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Stewardship Financial Corporation (the “Corporation”) held its Annual Meeting of Shareholders (the “Annual Meeting”) on May 16, 2011.A total of 4,165,932 shares of the Corporation’s common stock entitled to vote were present or represented by proxy at the Annual Meeting constituting a quorum for the transaction of business.The Corporation’s shareholders considered the proposals set forth in the Corporation’s Proxy Statement and took the following actions with respect thereto: Proposal 1:Election of Directors.The shareholders considered the nominees for re-election named in the Corporation’s Proxy Statement and re-elected each of William C. Hanse, Margo Lane, Arie Leegwater and John L. Steen for three-year terms expiring in 2014.The following are the results of the voting: Name For Withheld Broker Non-Votes William C. Hanse Margo Lane Arie Leegwater John L. Steen Proposal 2:Non-Binding Advisory Proposal on the Compensation of Executive Officers.The shareholders considered a non-binding advisory proposal in the form of a resolution approving the overall executive compensation of the Corporation’s executive officers as described in the Corporation’s Proxy Statement and adopted such resolution.The following are the results of the voting: Number of Votes For Against Abstained Proposal 3:Ratification of Appointment of Independent Registered Public Accounting Firm. The shareholders considered a proposal to ratify the appointment of Crowe Horwath LLP as the Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2011 and ratified such appointment.The following are the results of the voting: Number of Votes For Against Abstained Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stewardship Financial Corporation Date:May 18, 2011 /s/Claire M. Chadwick Claire M. Chadwick Senior Vice President and Chief Financial Officer
